IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-841

                                          No. COA21-716

                                   Filed 20 December 2022

     Alamance County, No. 21 CVS 15

     IN THE MATTER OF: THE MCCLATCHY COMPANY, LLC, d/b/a “The News &
     Observer;” CAROLINA PUBLIC PRESS, INC., d/b/a “Carolina Public Press;”
     CAPITOL BROADCASTING COMPANY, INCORPORATED, d/b/a “WRAL-TV;” LEE
     ENTERPRISES, d/b/a “The News & Record;” HEARST PROPERTIES, INC., d/b/a
     “WXII;” GANNETT CO., INC., d/b/a “The Burlington Times News;” MACKENZIE
     WILKES, JOHN NORCROSS, and GRACE TERRY, of Elon News Network,
     petitioners.

           Appeal by respondent from order entered 15 June 2021 by Judge Andrew H.

     Hanford in Alamance County Superior Court.           Heard in the Court of Appeals

     7 June 2022.


           Envisage Law, by Adam P. Banks and Anthony J. Biller, for respondent-
           appellant.

           Stevens Martin Vaughn & Tadych, PLLC, by Michael J. Tadych, Hugh Stevens,
           C. Amanda Martin, and Elizabeth J. Soja, for petitioners-appellees.


           TYSON, Judge.


¶1         The Graham Police Department (“GPD”) appeals from the trial court’s order

     authorizing and ordering the release of all custodial law enforcement agency

     recordings petitioned by media Petitioners pursuant to N.C. Gen. Stat. § 132-1.4A(g)

     (2021). We vacate the order and remand for additional findings of fact.

                                     I.     Background
                               IN RE: THE MCCLATCHY CO., LLC

                                         2022-NCCOA-841

                                        Opinion of the Court



¶2          A group of people participated in a “I am Change” march in Graham on 31

     October 2020. The organizers of the march secured a permit to march, but were not

     authorized to close and were instructed not to block the public streets of Graham for

     the march. When marchers refused to clear an intersection of streets following

     multiple requests, GPD deployed Oleoresin Capsicum (“pepper spray”) canisters to

     clear the street.

¶3          The marchers moved to the grounds of the Historic Alamance County

     Courthouse. Speeches were given by organizers and designated speakers. Before the

     speeches were concluded, GPD officers        and sheriff’s deputies discovered a gas-

     powered generator providing electricity for a sound system.        The generator was

     operating within two feet of a gas container, in violation of the fire code. Officers

     attempted to disconnect the generator, but attendees resisted the officers’ efforts. The

     event was declared to be unsafe, dispersal orders were issued, but went unheeded.

     GPD officers and Alamance County Sheriff’s deputies arrested 23 protesters.

¶4          The McClatchy Company, LLC, d/b/a The News and Observer Publishing Co.,

     filed an amended petition in Alamance County Superior Court seeking release of

     custodial law enforcement agency recordings under N.C. Gen. Stat. § 132-1.4A(g) on

     2 March 2021. Joining as petitioners were: Carolina Public Press, Inc., d/b/a Carolina

     Public Press; Capitol Broadcasting Company, Incorporated, d/b/a WRAL-TV; Lee

     Enterprises, d/b/a News & Record of Greensboro; Hearst Properties, d/b/a WXII;
                                IN RE: THE MCCLATCHY CO., LLC

                                         2022-NCCOA-841

                                        Opinion of the Court



     Gannett Co., Inc., d/b/a/ The Burlington Times-News; and Mackenzie Wilkes, John

     Norcross, and Grace Terry of the Elon News Network (collectively with The

     McClatchy Company, LLC (“Petitioners”).

¶5         Petitioners sought from the Alamance County Sheriff (“ACS”) and GPD

     (collectively “Respondents’) to:

                  release of all law enforcement and other recordings leading
                  up to, during and after the “I am Change” march in
                  Graham, NC, occurring on 31 October 2020 from the time
                  the first contact was made with marchers, spectators or
                  media on that date until the last member of law
                  enforcement left the scene. Petitioners’ requests include,
                  but are not limited to, recordings from all body worn
                  cameras, dashboard cameras, hand-held recording devices
                  of any kind, drones/unmanned aerial vehicles, stationary
                  cameras, or any other video or audio recording device
                  operated by or on behalf of a law enforcement agency or law
                  enforcement agency personnel as defined by G.S. 1[32]-
                  1.4A(a)(6) when carrying out law enforcement
                  responsibilities at the time of first contact, at the
                  courthouse and around Court Square.

¶6         The matter was scheduled for hearing on 8 March 2021. Respondents moved

     for a continuance, which was allowed. The hearing was rescheduled for 26 April 2021.

     The trial court also filed an “Order to Provide Custodial Law Enforcement Agency

     Recording for In-Camera Review”, which required Respondents to provide the trial

     court with a copy of the petitioned recordings “on or before” 12 April 2021 “along with

     a list of all law enforcement personnel whose image or voice is in the recording[.]”
                                IN RE: THE MCCLATCHY CO., LLC

                                          2022-NCCOA-841

                                         Opinion of the Court



¶7         Respondents were also required to give notice of the petition and hearing “to

     any law enforcement agency personnel whose image or voice was shown or captured

     in the recording and to the head of that person’s employing law enforcement

     agency[,]” and to provide the trial court and petitioners’ counsel “with a list

     identifying those portions of the requested recordings to which law enforcement

     objects to release and all bases for those objections upon provision of the subject

     recordings for in camera review”.

¶8         Neither ACS nor GPD appealed this order. ACS submitted its recordings for

     in-camera review on 18 March 2021.           ACS did not file any objections with its

     submission. GPD submitted its recordings after obtaining an extension of time on 23

     April 2021.

¶9         GPD listed the following objections to release of the petitioned recordings: (1)

     “pursuant to N.C.G.S. § 132-1.4A(g)(1)[,]” on the basis of lack of a compelling public

     interest, since the events at issue had occurred “more than 6 months ago” and were

     “no longer ‘newsworthy’ ”; (2) “pursuant to N.C.G.S. § 132-1.4A(g)(3)[,]” because

     petitioners did not seek to “ ‘obtain evidence to determine legal issues in a current or

     potential court proceeding’ ”; (3) “pursuant to N.C.G.S. § 132-1.4A(g)(5)[,]” because

     the “expansive nature of [p]etitioner[s’] request ensures extraneous footage of march

     participants will be released[,]” creating “the risk of harm to ‘reputation’ or ‘safety’ of

     protest participants”; and (5) “pursuant to N.C.G.S. § 132-1.4A(g)(6)[,]” on the basis
                                   IN RE: THE MCCLATCHY CO., LLC

                                             2022-NCCOA-841

                                            Opinion of the Court



       that “such release creates a threat to the ‘fair, impartial, and orderly administration

       of justice[ ]’” because the “enclosed CLE Recordings contain footage of all individuals

       arrested by GPD on October 31, 2020.” Respondent-GPD also objected to the release

       of specific footage depicting specific individuals, who were then facing criminal

       charges following their arrests on 31 October 2020.

¶ 10          The trial court conducted an in-camera review of the submitted recordings

       between 21-28 May 2021 and scheduled a hearing for 10 June 2021. At the hearing,

       Respondents argued the following objections against release of the petitioned

       recordings: (1) law enforcement recordings “are not public records” under N.C. Gen.

       Stat. § 132-1.4A; (2)       “only personal representatives have an absolute right

       to . . . access . . . these videos”; (3) “[t]he burden [is] slightly less” for “authorized

       individuals to obtain access to the video[,]” whereas the burden under subsection “g”

       of the statute “is a bit higher”; (4) the trial court, “in its discretion, can place any sort

       of additional restriction on top of the release” of such recordings; (6) the matter was

       no longer newsworthy; (7) the footage sought was available elsewhere; (8) petitioners’

       request was not specific, but rather “a generic request for all video”; (9) release of the

       recordings may affect the privacy interests of the individuals depicted therein; (10)

       there were criminal cases still pending following the 31 October 2020 events; (11) the

       recordings captured “extraneous footage”; (12) “these videos are available” “for any

       criminal proceeding” and that petitioners had “not obtained . . . consent” from the
                                 IN RE: THE MCCLATCHY CO., LLC

                                          2022-NCCOA-841

                                         Opinion of the Court



       individuals depicted therein to release the footage; (13) release of the petitioned

       recordings could “reveal information regarding a person that is of a highly

       sensitive . . . nature” and “may harm the reputation or jeopardize the safety of a

       person”; (14) “these videos could create a serious threat to the fair and impartial and

       orderly administration of justice”; and, (15) “releasing this video now interrupts the

       fair and orderly discovery process” of an ongoing federal lawsuit.

¶ 11         At the close of all arguments, the trial court stated the following:

                    I will inform everyone that this Court has given this
                    decision great consideration and has not taken this
                    decision lightly in any way. And I’ll refer you to Alamance
                    CV 271 (sic).

                    ....

                    The Court having considered the applicability of all the
                    standards of G.S. 132[ ]-1.4A(g), has determined the
                    following: That the release of the information is necessary
                    to advance a compelling public interest. The Court finds
                    that there is a compelling public interest in the
                    accountability and transparency of law enforcement
                    officers and that this factor weighs in favor of release.

                    No. 2, The recording contains information that is otherwise
                    confidential or exempt from disclosure or release under
                    state or federal law. This Court finds this factor is not
                    relevant and does not impact the Court’s decision.

                    No. 3, The person requesting release is seeking to obtain
                    evidence to determine legal issues in a current or potential
                    court proceeding. The Court finds this factor is not
                    relevant and does not impact this decision.

                    No. 4, Release would reveal information regarding a person
                                 IN RE: THE MCCLATCHY CO., LLC

                                          2022-NCCOA-841

                                         Opinion of the Court



                   that is of a highly sensitive and personal nature. This
                   Court finds that this factor weighs against release.

                   No. 5, That release may harm the reputation or jeopardize
                   the safety of a person. This Court finds this factor also to
                   weigh against release.

                   No. 6, That release would create a serious threat to the fair
                   and orderly administration of justice. This court finds that
                   this factor does weigh in favor of release.

                   No. 7, Confidentiality is necessary to protect an active
                   internal criminal investigation or potential internal or
                   criminal investigation. This Court finds this factor is not
                   relevant and does not impact the Court’s decision.

                   No. 8, There is good cause shown to release all portions of
                   the recording. This Court finds that the photos and the
                   recordings speak for themselves, and this Court does not
                   have the authority to [c]ensor this information absent a
                   legitimate or compelling state interest not to do so. Most
                   importantly this Court gives great weight to transparency
                   and public accountability with regard to police action and
                   considers a failure to release this information to possibly
                   undermine the public interest and confidence in the
                   administration of justice.

                   In light of the foregoing findings of fact, the Court
                   concludes that the media is authorized to the release of all
                   of the photos and recordings. It is therefore ordered that
                   this petition is granted. That the custodial law enforcement
                   agencies involved shall release all photos and custodial law
                   enforcement recordings to the media and that’s the order of
                   the Court.

       (emphasis supplied).

¶ 12         The trial court filed its written “Order on Petition for Release of Custodial Law

       Enforcement Agency Recording” on 15 June 2021. (R pp 216-17) The order contains
                                  IN RE: THE MCCLATCHY CO., LLC

                                              2022-NCCOA-841

                                             Opinion of the Court



       determinations consistent with the court’s rendering in open court regarding “the

       applicability of all of the standards in G.S. 132-1.4A(g)[.]” The trial court found:

                    The photos/recordings speak for themselves. This Court
                    does not have the authority to censor the photos/recordings
                    absent a compelling governmental interest and none was
                    shown. This Court gives great weight to transparency and
                    public accountability of police action and failure to release
                    the photos/recordings would undermine the public trust
                    and confidence in the administration of justice.

       (emphasis supplied)

¶ 13         The trial court ordered Respondents to release “ALL recordings and

       photographs as indicated on the submissions made to the Court by the custodial law

       enforcement agencies and without redaction or alteration on or before 2:00 p.m. on

       Friday June 25, 2021.”

¶ 14         GPD appealed the 15 June 2021 “Order on Petition for Release of Custodial

       Law Enforcement Agency Recording” on 23 June 2021. GPD filed a “Motion for Stay

       of Order Directing Release of Custodial Law Enforcement Recording Pending Appeal”

       on 25 June 2021, which was amended on 30 June 2021. Petitioners filed a Motion to

       Show Cause on 6 July 2021. The trial court granted GPD’s motion to stay the 15

       June 2021 order and denied Petitioners’ Motion to Show Cause. GPD appeals.

                                       II.      Jurisdiction

¶ 15         This Court possesses jurisdiction pursuant to N.C. Gen. Stat. § 7A-27(b)(1)

       (2021).
                                  IN RE: THE MCCLATCHY CO., LLC

                                            2022-NCCOA-841

                                           Opinion of the Court



                                            III.    Issue

¶ 16         GPD argues Petitioners’ petition was overly broad under N.C. Gen. Stat. § 132-

       1.4A (2021); the trial court improperly imposed a de-facto burden and then shifted it

       onto Respondents; the trial court misapplied the law and imposed the incorrect legal

       standard in ordering the unredacted release of all portions of all videos and

       recordings; the trial court abused its discretion in failing to take reasonable steps to

       protect against the release of information of a highly sensitive personal nature; and,

       the trial court frustrated the legislative intent behind N.C. Gen. Stat. § 132-1.4A.

                                  IV.      Standard of Review

¶ 17         N.C. Gen. Stat. § 132.1.4A(g) provides: “The [trial] court shall release only those

       portions of the recording that are relevant to the person’s request, and may place any

       conditions or restrictions on the release of the recording that the court, in its

       discretion, deems appropriate.” N.C. Gen. Stat. § 132.1.4A(g) (emphasis supplied).

       The statute mandates express limitations on the release of otherwise non-public and

       non-personnel records, specifying courts “shall release only those portions . . .

       relevant,” and further provides the trial court “may place any conditions or

       restrictions on the release.” Id.

                                           V.      Analysis

¶ 18         To analyze the parties’ arguments, an examination of N.C. Gen. Stat.

       § 132.1.4A is required. “The principal goal of statutory construction is to accomplish
                                  IN RE: THE MCCLATCHY CO., LLC

                                           2022-NCCOA-841

                                          Opinion of the Court



       the legislative intent.” Lenox, Inc. v. Tolson, 353 N.C. 659, 664, 548 S.E.2d 513, 517

       (2001) (citation omitted). “The best indicia of that intent are the [plain] language of

       the statute . . . , the spirit of the act and what the act seeks to accomplish.” Concrete

       Co. v. Bd. of Comm’rs, 299 N.C. 620, 629, 265 S.E.2d 379, 385 (1980) (citations

       omitted). “[S]tatutes in pari materia must be read in context with each other.” Cedar

       Creek Enters. v. Dep’t of Motor Vehicles, 290 N.C. 450, 454, 226 S.E.2d 336, 338 (1976)

       (citation omitted).

¶ 19         “When construing legislative provisions, this Court looks first to the plain

       meaning of the words of the statute itself[.]” State v. Ward, 364 N.C. 157, 160, 694

       S.E.2d 729, 731 (2010) (citation omitted).       “Interpretations that would create a

       conflict between two or more statutes are to be avoided, and statutes should be

       reconciled with each other whenever possible.” Taylor v. Robinson, 131 N.C. App. 337,

       338, 508 S.E.2d 289, 291 (1998) (internal citations, quotation marks, and ellipses

       omitted).

¶ 20         Further, “where a literal interpretation of the language of a statute will lead

       to absurd results, or contravene the manifest purpose of the Legislature, as otherwise

       expressed, the reason and purpose of the law shall control.” State v. Beck, 359 N.C.

       611, 614, 614 S.E.2d 274, 277 (2005) (internal quotation marks omitted) (quoting

       Mazda Motors v. Sw. Motors, 296 N.C. 357, 361, 250 S.E.2d 250, 253 (1979)).

¶ 21         Release of law enforcement photos and recordings is strictly limited by statute
                                IN RE: THE MCCLATCHY CO., LLC

                                         2022-NCCOA-841

                                        Opinion of the Court



       and are neither public records subject to uncontrolled release nor personnel records

       under our General Statutes. N.C. Gen. Stat. § 132-1.4A(b).

¶ 22         N.C. Gen. Stat. § 132-1.4A(c) provides the limited categories of persons who

       are authorized to seek release of the law enforcement recordings and records:

                   (c) Disclosure; General. — Recordings in the custody of a
                   law enforcement agency shall be disclosed only as provided
                   by this section. Recordings depicting a death or serious
                   bodily injury shall only be disclosed as provided in
                   subsections (b1) through (b3) of this section.

                   A person requesting disclosure of a recording must make a
                   written request to the head of the custodial law
                   enforcement agency that states the date and approximate
                   time of the activity captured in the recording or otherwise
                   identifies the activity with reasonable particularity
                   sufficient to identify the recording to which the request
                   refers.

                   The head of the custodial law enforcement agency may only
                   disclose a recording to the following:

                       (1) A person whose image or voice is in the recording.

                       (2) A personal representative of an adult person whose
                       image or voice is in the recording, if the adult person
                       has consented to the disclosure.

                       (3) A personal representative of a minor or of an adult
                       person under lawful guardianship whose image or voice
                       is in the recording.

                       (4) A personal representative of a deceased person
                       whose image or voice is in the recording.

                       (5) A personal representative of an adult person who is
                       incapacitated and unable to provide consent to
                                  IN RE: THE MCCLATCHY CO., LLC

                                            2022-NCCOA-841

                                           Opinion of the Court



                        disclosure.

                     When disclosing the recording, the law enforcement agency
                     shall disclose only those portions of the recording that are
                     relevant to the person’s request. A person who receives
                     disclosure pursuant to this subsection shall not record or
                     copy the recording.

       N.C. Gen. Stat. § 132-1.4A(c) (2021) (emphasis supplied).

¶ 23          The release of recordings in the custody of a law enforcement agency under any

       section sequentially requires the petitioning party to show it qualifies and the trial

       court to so find the basis of that qualification under N.C. Gen. Stat. § 132-1.4A(c). See

       N.C. Gen. Stat. § 132-1.4A(f) (“Notwithstanding the provisions of subsection (g) of

       this section, a person authorized to receive disclosure pursuant to subsection (c) of this

       section, or the custodial law enforcement agency, may petition the superior court in

       any county where any portion of the recording was made for an order releasing the

       recording to a person authorized to receive disclosure.. . . If the court determines that

       the person to whom release of the recording is requested is a person authorized to

       receive disclosure pursuant to subsection (c) of this section, the court shall consider the

       standards set out in subsection (g) of this section and any other standards the court

       deems relevant in determining whether to order the release of all or a portion of the

       recording.”) (emphasis supplied).

¶ 24          The restrictions and qualifications required to release under N.C. Gen. Stat. §

       132-1.4A(c) are re-stated in the AOC-CV-271 Form, upon which the trial court
                                  IN RE: THE MCCLATCHY CO., LLC

                                           2022-NCCOA-841

                                          Opinion of the Court



       entered its judgment. The trial court failed to check any of the boxes on Petitioners’

       eligibility or relevance and failed to make any oral findings of eligibility to release on

       the transcript in open court. In the absence of threshold eligibility and statutorily-

       required findings, the order of the trial court is vacated, and the cause is remanded

       for additional findings of fact and conclusions of law consistent with the statute and

       this opinion.

¶ 25         We address additional arguments raised by GPD, because they are likely to

       occur on remand. GPD argues the trial court erred by not acting to avoid the release

       of “information of a highly sensitive personal nature.”          The trial court, while

       analyzing each standard of potential harm laid out by the statute, concluded under

       the fourth and fifth standards of N.C. Gen. Stat. § 132-1.4A(g)—“[r]elease would

       reveal information regarding a person that is of a highly sensitive and personal

       nature” and “release may harm the reputation or jeopardize the safety of a person”—

       weighed against the release of the petitioned recordings. The statute limits the trial

       court’s discretion in analyzing the standards laid out therein and in determining, as

       a result of that analysis, whether to release any, all, or some or none of the petitioned

       recordings. Petitioner is entitled to release of law enforcement recordings, only after

       the trial court’s finding the statutory category applicable to the petition.

¶ 26         The trial court stated in open court, at the close of its eight-standard analysis:

       “[T]his Court does not have the authority to [c]ensor this information absent a
                                  IN RE: THE MCCLATCHY CO., LLC

                                           2022-NCCOA-841

                                          Opinion of the Court



       legitimate or compelling state interest not to do so.” The trial court also stated in the

       June Order: “This Court does not have the authority to censor the photos/recordings

       absent a compelling governmental interest and none was shown.” This notion flips

       the express restrictions and application of the statute on its head.

¶ 27         N.C. Gen. Stat. § 132-1.4A(g) provides: “The court shall release only those

       portions of the recording that are relevant to the person’s request, and may place any

       conditions or restrictions on the release of the recording that the court, in its

       discretion, deems appropriate.” N.C. Gen. Stat. § 132-1.4A(g) (emphasis supplied).

¶ 28         This duty by the trial court was further-reiterated in In re Custodial Law

       Enforcement Recording Sought by City of Greensboro, in which this Court concluded

       a trial court “did not abuse its discretion in initially placing and later refusing to

       modify a restriction on release of body-cam footage” under N.C. Gen. Stat. § 132-

       1.4A(g). 266 N.C. App. 473, 479, 833 S.E.2d 1, 4 (2019).

¶ 29         The trial court erred by failing to make the required statutory findings. It is

       also clear from the record the court misapplied the statute and precedents by failing

       to exercise its discretion. “A court does not exercise its discretion when it believes it

       has no discretion or acts as a matter of law.” State v. Maness, 363 N.C. 261, 278, 677

       S.E.2d 796, 807 (2009) (citation omitted).       Petitioner carries and maintains the

       burden of eligibility, specificity, and relevance under the statute. Respondents have

       no burden on remand. See N.C. Gen. Stat. § 132-1.4A(c).
                                  IN RE: THE MCCLATCHY CO., LLC

                                             2022-NCCOA-841

                                         Opinion of the Court



                                       VI.     Conclusion

¶ 30         The trial court failed to make required statutory findings to show under which

       statutory category Petitioner is entitled to release any of non-public and non-

       personnel law enforcement recordings records relevant to its request. The trial court

       also abused its discretion by not redacting irrelevant recordings and in authorizing

       the immediate and unrestricted release of all of law enforcement recordings

       requested in the 15 June 2021 order. The trial court also erred by stating and

       concluding “it has no discretion” under the statute. Maness, 363 N.C. at 278, 677

       S.E.2d at 807.

¶ 31         The order appealed from is vacated and this cause is remanded for additional

       findings of facts and conclusions of law consistent with the statute and this opinion.

       The 13 July 2021 stay the trial court entered remains in effect pending final

       resolution. It is so ordered.

             VACATED AND REMANDED.

             Judge GORE concurs.

             Judge ARROWOOD dissents by separate opinion.
           No. COA21-716 – In re: The McClatchy Co., LLC


                ARROWOOD, Judge, dissenting.


¶ 32            I dissent from the majority opinion vacating and remanding the trial court’s

       order allowing for the release of custodial law enforcement agency (“CLEA”)

       recordings petitioned by a group of media companies (“petitioners”). Specifically, the

       majority misconstrues the plain language of the statute at issue, N.C. Gen.

       Stat. § 132-1.4A, in such a way that if allowed to stand it would foreclose members of

       the media from ever filing a successful petition for the release of any CLEA recording

       in the future. Because I believe this was never the intent of the statute and is not

       supported by the plain language of the statue, I dissent. For all the following reasons,

       I would affirm the trial court’s order.

                                          I.     Background

¶ 33            The factual preamble of this case is widely known, as the events at issue made

       local, national, and international headlines.1 Accordingly, I find it important for our

       opinion to provide details as to what has led to this appeal.

¶ 34            On Saturday, 31 October 2020, the last day of early voting in the 2020 U.S.

       general elections, a group of approximately 200 people participated in a march to the

       polls, dubbed the “I Am Change” march, in Graham, North Carolina. The march was

       secured with a permit and organized by Reverend Greg Drumwright (“Rev.



       1Indeed, as the record on appeal provides, these events were covered not only by The News
       & Observer, WRAL, WXII12, The Times News, and Elon News Network, but also by The
       Washington Post and Newsweek.
                                IN RE: THE MCCLATCHY CO., LLC

                                         2022-NCCOA-841

                                     ARROWOOD, J., dissenting



       Drumwright”), a Greensboro pastor and organizer. Also participating were then

       mayor of Burlington Ian Baltutis, two candidates for local office, and a number of

       elderly citizens and children. “With marchers walking by two’s and three’s, the

       procession snaked through neighborhoods on sidewalks and road shoulders, past one

       polling place and toward the early-voting site that had been the planned endpoint of

       Saturday’s march.”

¶ 35         “At one point, the marchers held a moment of silence in the street in honor of

       George Floyd, the Black man killed while in police custody in Minneapolis earlier

       th[at] summer.” Then, “law-enforcement officers in riot gear and gas masks insisted

       demonstrators move off the street and clear county property, despite [the] permit

       authorizing their presence.” “[D]eputies and police officers used pepper spray on the

       crowd and began arresting people.” “Several children in the crowd were affected by

       the pepper spray.”

¶ 36         “The crowd then moved” to a historic courthouse located in Court Square,

       “where speeches were being given.”      “But before speeches concluded, Alamance

       County sheriff’s deputies began dismantling the sound system and telling the crowd

       to disperse.” Deputies stated “that the permit had been revoked[,]” but “didn’t give

       the crowd a reason for demanding that they disperse” or for the permit revocation. It

       would later be reported that the “generator and gas can” at issue “were forbidden

       under the terms of the event permit.”
                                  IN RE: THE MCCLATCHY CO., LLC

                                            2022-NCCOA-841

                                       ARROWOOD, J., dissenting



¶ 37           “Deputies arrested several organizers who refused to disperse, and Graham

       officers forced everyone out of Court Square, including bystanders, with additional

       pepper spray.” “Both the police department and the sheriff’s office have said their

       use of force was justified.” According to the Graham Police Department’s community

       engagement and diversity coordinator, “[w]hen deputies tried to disconnect the sound

       equipment, an officer was assaulted, and the officer deployed her pepper spray as she

       fell to the ground.” At this point, she contends, marchers were “ ‘pulling and shoving’

       officers, who then used more pepper spray to get the crowd to disperse.”

¶ 38           By the end of the day on 31 October 2020, “[a]t least 12 people were arrested[,]”

       including Rev. Drumwright, who would later face felony charges. “Most people were

       charged with failing to disperse on command.”         One woman “was charged with

       misdemeanor riot after she began to sing a freedom song into a megaphone outside

       the county jail, and a man was charged with attempting to stop officers from arresting

       her.”   The News & Observer reported “[n]one of the arrest records provided to

       reporters described an assault on an officer.”

¶ 39           “The event garnered international media attention and led to two federal

       lawsuits[,]” one of which was commenced by Rev. Drumwright and “allege[d] voter

       intimidation and coercion by law enforcement.” In the aftermath of this event,

       “national experts on policing mass demonstrations condemned the way Graham

       police and Alamance County sheriff’s deputies handled the ‘I Am Change’ march,”
                                   IN RE: THE MCCLATCHY CO., LLC

                                             2022-NCCOA-841

                                         ARROWOOD, J., dissenting



       finding ‘[t]he use of pepper spray against a group that included children and older

       people” to be “ ‘stunning[.]’ ”

¶ 40          The majority otherwise correctly characterizes the procedural posture of this

       case. Indeed, on 2 March 2021, petitioners filed an amended petition under N.C. Gen.

       Stat. § 132-1.4A(g) in Alamance County Superior Court, seeking from the Alamance

       County Sheriff (“respondent-ACS”) and the Graham Police Department (“respondent-

       GPD”) (collectively “respondents”) the “release of all law enforcement and other

       recordings leading up to, during and after the ‘I am Change’ march in Graham, NC,

       occurring on 31 October 2020 from the time the first contact was made with

       marchers, spectators or media on that date until the last member of law enforcement

       left the scene.”

¶ 41          Thereafter, among other events, the trial court filed an “Order to Provide

       Custodial Law Enforcement Agency Recording for In-Camera Review” (the “March

       Order”), respondent-GPD provided an assortment of written objections to the

       petition, the trial court conducted an in-camera review of the CLEA recordings at

       issue, and a hearing was held on 10 June 2021, where respondents raised another

       assortment of objections to the petition.

¶ 42          At the close of all arguments, the trial court stated the following:

                     I will inform everyone that this Court has given this
                     decision great consideration and has not taken this
                     decision lightly in any way. And I’ll refer you to Alamance
                          IN RE: THE MCCLATCHY CO., LLC

                                   2022-NCCOA-841

                               ARROWOOD, J., dissenting



             CV 271.

             ....

             The Court having considered the applicability of all the
             standards of G.S. 132[ ]-1.4A(g), has determined the
             following: That the release of the information is necessary
             to advance a compelling public interest. The Court finds
             that there is a compelling public interest in the
             accountability and transparency of law enforcement
             officers and that this factor weighs in favor of release.

             No. 2, The recording contains information that is otherwise
             confidential or exempt from disclosure or release under
             state or federal law. This Court finds this factor is not
             relevant and does not impact the Court’s decision.

             No. 3, The person requesting release is seeking to obtain
             evidence to determine legal issues in a current or potential
             court proceeding. The Court finds this factor is not
             relevant and does not impact this decision.

             No. 4, Release would reveal information regarding a person
             that is of a highly sensitive and personal nature. This
             Court finds that this factor weighs against release.

             No. 5, That release may harm the reputation or jeopardize
             the safety of a person. This Court finds this factor also to
             weigh against release.

             No. 6, That release would create a serious threat to the fair
             and orderly administration of justice. This court finds that
             this factor does weigh in favor of release.

             No. 7, Confidentiality is necessary to protect an active
             internal criminal investigation or potential internal or
             criminal investigation. This Court finds this factor is not
             relevant and does not impact the Court’s decision.

¶ 43   Additionally, the trial court made the following statement as to the eighth
                                  IN RE: THE MCCLATCHY CO., LLC

                                           2022-NCCOA-841

                                       ARROWOOD, J., dissenting



       factors of its analysis:


                     No. 8, There is good cause shown to release all portions of
                     the recording. This Court finds that the photos and the
                     recordings speak for themselves, and this Court does not
                     have the authority to [c]ensor this information absent a
                     legitimate or compelling state interest not to do so. Most
                     importantly this Court gives great weight to transparency
                     and public accountability with regard to police action and
                     considers a failure to release this information to possibly
                     undermine the public interest and confidence in the
                     administration of justice.

       The trial court then ordered the release “of all photos and recordings.”

¶ 44          The trial court filed a written “Order on Petition for Release of Custodial Law

       Enforcement Agency Recording” on 15 June 2021 (the “June Order”), in which it

       made determinations consistent with its ruling in open court and added:

                     The photos/recordings speak for themselves. This Court
                     does not have the authority to censor the photos/recordings
                     absent a compelling governmental interest and none was
                     shown. This Court gives great weight to transparency and
                     public accountability of police action and failure to release
                     the photos/recordings would undermine the public trust
                     and confidence in the administration of justice.

       Accordingly, the trial court ordered for respondents to release “ALL recordings and

       photographs as indicated on the submissions made to the Court by the custodial law

       enforcement agencies and without redaction or alteration on or before 2:00 p.m. on

       Friday, June 25, 2021.”
                                  IN RE: THE MCCLATCHY CO., LLC

                                           2022-NCCOA-841

                                       ARROWOOD, J., dissenting



¶ 45         On 23 June 2021, respondent-GPD gave notice of appeal from the June Order.

       Pertinently, this appeal made no mention of the March Order. Respondent-GPD filed

       a “Motion for Stay of Order Directing Release of Custodial Law Enforcement

       Recording Pending Appeal” on 25 June 2021, which it amended on 30 June 2021 and

       filed along with a memorandum in support of the motion. In this memorandum,

       respondent-GPD argued, among other things, that the trial court had “mistakenly

       placed the burden of providing a compelling public interest on the custodial law

       enforcement agency.” Both respondents filed a joint motion to amend the June Order

       on 6 July 2021. Petitioners filed a Motion to Show Cause also on 6 July 2021. On

       13 July 2021, the trial court granted respondent-GPD’s motion to stay the June

       Order, denied respondents’ motion to amend the June Order, and denied petitioners’

       Motion to Show Cause. Respondent-ACS did not appeal.

                                          II.    Discussion

¶ 46         On appeal, respondent-GPD argues: that petitioners’ petition was overly broad

       under N.C. Gen. Stat. § 132-1.4A; that the trial court “improperly imposed de-facto

       burden shifting” onto respondents; that the trial court “misapplied the law and

       imposed the incorrect standard . . . [i]n ordering the unredacted release of all portions

       of all videos”; that the trial court “erred and abused its discretion in failing to take

       reasonable steps to protect against the release of information of a highly sensitive

       personal nature”; that the trial court abused its discretion by releasing irrelevant and
                                  IN RE: THE MCCLATCHY CO., LLC

                                           2022-NCCOA-841

                                       ARROWOOD, J., dissenting



       extraneous footage; and that, in abusing its discretion, the trial court “frustrated the

       legislative intent behind [N.C. Gen. Stat. §] 132-1.4A.”

                                         A.     Jurisdiction

¶ 47         As a preliminary matter, the majority fails to address a jurisdictional issue

       presented by this appeal.     Respondent-GPD appealed from the June Order and

       designated its appeal accordingly. In this appeal, respondent-GPD makes no mention

       of the March Order.       However, in its appellate brief, respondent-GPD raises

       arguments—specifically, that the trial court erred by engaging in “de-facto burden

       shifting” and that the trial court frustrated the legislative intent of N.C. Gen. Stat. §

       132-1.4A—it had not argued in relation to the June Order. Rather, these arguments

       appeared in respondent-GPD’s submission of the petitioned recordings, which related

       to the March Order, and in its amended motion for staying the June Order, which, by

       its very nature, followed the June Order.

¶ 48         Under our Rules of Appellate Procedure, any notice of appeal:

                    shall specify the party or parties taking the appeal; shall
                    designate the judgment or order from which appeal is
                    taken and the court to which appeal is taken; and shall be
                    signed by counsel of record for the party or parties taking
                    the appeal, or by any such party not represented by counsel
                    of record.

       N.C.R. App. P. 3(d).
                                  IN RE: THE MCCLATCHY CO., LLC

                                           2022-NCCOA-841

                                       ARROWOOD, J., dissenting



¶ 49         “The appellant’s compliance with the jurisdictional rules governing the taking

       of an appeal is the linchpin that connects the appellate division with the trial division

       and confers upon the appellate court the authority to act in a particular case.”

       Dogwood Dev. & Mgmt. Co., LLC v. White Oak Transp. Co., 362 N.C. 191, 197, 657

       S.E.2d 361, 364-65 (2008) (citations omitted). “A jurisdictional default, therefore,

       precludes the appellate court from acting in any manner other than to dismiss the

       appeal.” Id. at 197, 657 S.E.2d at 365 (citations omitted).

¶ 50         Because part of respondent-GPD’s appeal is defective under our Rules of

       Appellate Procedure, and those defects are jurisdictional in nature, I would have

       dismissed the arguments regarding burden shifting and frustration of legislative

       purpose and proceeded with reviewing respondent-GPD’s remaining arguments on

       appeal. See id.

                                     B.     Standard of Review

¶ 51         As an additional preliminary matter, the majority fails to address the fact that,

       among its appellate arguments, respondent-GPD also claims that the appropriate

       standard of review in this case is de novo. This is incorrect.

¶ 52         The statute at issue itself expressly states: “The [trial] court shall release only

       those portions of the recording that are relevant to the person’s request, and may

       place any conditions or restrictions on the release of the recording that the court, in
                                  IN RE: THE MCCLATCHY CO., LLC

                                           2022-NCCOA-841

                                       ARROWOOD, J., dissenting



       its discretion, deems appropriate.” N.C. Gen. Stat. § 132-1.4A(g) (2021) (emphasis

       added). Accordingly, this Court would review for abuse of discretion.

¶ 53         Having eliminated some of respondent-GPD’s arguments for failure to comply

       with our Rules of Appellate Procedure, the only remaining arguments this Court

       should have reviewed may be summed as follows: whether the trial court abused its

       discretion in releasing all the petitioned footage, “extraneous” footage, or footage

       containing “information of a highly sensitive personal nature.”

                                  C.    N.C. Gen. Stat. § 132-1.4A

¶ 54         The majority correctly cites the following: “The best indicia of [legislative]

       intent are the [plain] language of the statute . . . , the spirit of the act and what the

       act seeks to accomplish.” Coastal Ready-Mix Concrete Co. v. Bd. of Comm’rs, 299 N.C.

       620, 629, 265 S.E.2d 379, 385 (1980) (citation omitted). “When construing legislative

       provisions, this Court looks first to the plain meaning of the words of the statute

       itself[.]” State v. Ward, 364 N.C. 157, 160, 694 S.E.2d 729, 731 (2010). However,

       what the majority fails to do is to actually apply this precedent; as a result of this

       failure, the majority misconstrues the plain language of N.C. Gen. Stat. § 132-1.4A,

       with avoidable and unnecessary results.

¶ 55         The majority contends that “[t]he release of recordings in the custody of a law

       enforcement agency under any section sequentially requires the petitioning party to

       show it qualifies and the trial court to so find the basis of that qualification under
                                 IN RE: THE MCCLATCHY CO., LLC

                                          2022-NCCOA-841

                                      ARROWOOD, J., dissenting



       N.C. Gen. Stat. § 132-1.4A(c).” This is simply not correct.

¶ 56         Subsection (c) of N.C. Gen. Stat. § 132-1.4A, which addresses disclosure of

       CLEA recordings, reads as follows:

                    (c) Disclosure; General.--Recordings in the custody of a law
                        enforcement agency shall be disclosed only as provided
                        by this section. . . .

                       A person requesting disclosure of a recording must
                       make a written request to the head of the custodial law
                       enforcement agency that states the date and
                       approximate time of the activity captured in the
                       recording or otherwise identifies the activity with
                       reasonable particularity sufficient to identify the
                       recording to which the request refers.

                    The head of the custodial law enforcement agency may only
                    disclose a recording to the following:

                    (1) A person whose image or voice is in the recording.

                    (2) A personal representative of an adult person whose
                        image or voice is in the recording, if the adult person
                        has consented to the disclosure.

                    (3) A personal representative of a minor or of an adult
                        person under lawful guardianship whose image or voice
                        is in the recording.

                    (4) A personal representative of a deceased person whose
                        image or voice is in the recording.

                    (5) A personal representative of an adult person who is
                        incapacitated and unable to provide consent to
                        disclosure.
                                 IN RE: THE MCCLATCHY CO., LLC

                                           2022-NCCOA-841

                                      ARROWOOD, J., dissenting



       N.C. Gen. Stat. § 132-1.4A(c) (emphasis added). In summary, subsection (c) of the

       statute provides a list of those persons entitled to disclosure of CLEA recordings,

       which is separate and distinct from release of said recordings. This distinction is

       further emphasized by the existence and contents of subsections (f) and (g).

¶ 57         Subsection (f) reads as follows:

                    (f) Release of Recordings to Certain Persons; Expedited
                        Process.--Notwithstanding the provisions of subsection
                        (g) of this section, a person authorized to receive
                        disclosure pursuant to subsection (c) of this section, or
                        the custodial law enforcement agency, may petition the
                        superior court in any county where any portion of the
                        recording was made for an order releasing the recording
                        to a person authorized to receive disclosure. . . . If the
                        petitioner is a person authorized to receive disclosure,
                        notice and an opportunity to be heard shall be given to
                        the head of the custodial law enforcement agency.
                        Petitions filed pursuant to this subsection shall be set
                        down for hearing as soon as practicable and shall be
                        accorded priority by the court.

                       The court shall first determine if the person to whom
                       release of the recording is requested is a person
                       authorized to receive disclosure pursuant to subsection
                       (c) of this section. . . . If the court determines that the
                       person is not authorized to receive disclosure pursuant
                       to subsection (c) of this section, there shall be no right of
                       appeal and the petitioner may file an action for release
                       pursuant to subsection (g) of this section.

       N.C. Gen. Stat. § 132-1.4A(f) (emphasis added). In summary, subsection (f) addresses

       how a person who is entitled to disclosure of CLEA recordings under subsection (c)

       would go about petitioning for the release thereof, and also states how all other
                                  IN RE: THE MCCLATCHY CO., LLC

                                           2022-NCCOA-841

                                       ARROWOOD, J., dissenting



       persons excluded by subsection (c) are provided a separate means to file an action for

       release, articulated by subsection (g).

¶ 58         Subsection (g) of the statute addresses exactly how any other person or entity

       excluded by subsection (c) would go about petitioning for the release of CLEA

       recordings; it speaks for itself and reads, in pertinent part, as follows:

                    (g) Release of Recordings; General; Court Order Required.-
                        -Recordings in the custody of a law enforcement agency
                        shall only be released pursuant to court order. Any
                        custodial law enforcement agency or any person
                        requesting release of a recording may file an action in
                        the superior court in any county where any portion of
                        the recording was made for an order releasing the
                        recording.

       N.C. Gen. Stat. § 132-1.4A(g) (emphasis added).

¶ 59         Though the statute is long-winded, it is not complex. The statute plainly

       distinguishes between those persons who are entitled to disclosure of CLEA

       recordings, and those who are not; a person who is entitled to disclosure under

       subsection (c) may petition for release under subsection (f); all other persons excluded

       by subsection (c) may petition for release under subsection (g).

¶ 60         Indeed, such distinction, which the majority either ignores or fails to perceive,

       is plainly summarized in each subsection header:             “Disclosure; General” for

       subsection (c); “Release of Recordings to Certain Persons; Expedited Process” for

       subsection (f); and “Release of Recording; General” for subsection (g).
                                    IN RE: THE MCCLATCHY CO., LLC

                                            2022-NCCOA-841

                                        ARROWOOD, J., dissenting



¶ 61          This plain reading of N.C. Gen. Stat. § 132-1.4A was further reiterated by this

       Court in In re Custodial Law Enforcement Recording Sought by City of Greensboro, a

       case which the majority cites, in the following statement:

                     Our General Assembly has provided that police body-cam
                     footage is neither a public nor a personnel record, [under]
                     N.C. Gen. Stat. § 132-1.4A(b) . . . , and that only those
                     depicted in the video and their personal representatives
                     have an absolute right to view the footage, [under] N.C.
                     Gen. Stat. § 132-1.4A(c) . . . . The General Assembly also
                     provided that anyone else wanting to view police body-cam
                     footage may not do so unless that individual obtains a court
                     order[,] [under] N.C. Gen. Stat. § 132-1.4A(g) . . . .

       Matter of Custodial L. Enf’t Recording Sought by City of Greensboro, 266 N.C. App.

       473, 475, 833 S.E.2d 1, 2 (2019) (emphasis added) (citing N.C. Gen. Stat. § 132-

       1.4A(b), (c), (g) (2016)).

¶ 62          Here, petitioners do not fall within any of the enumerated categories of persons

       entitled to disclosure as a matter of right provided by subsection (c) of the statute.

       See N.C. Gen. Stat. § 132-1.4A(c).        This, however, does not categorically bar

       petitioners from being able to seek, and possibly obtain, release of CLEA recordings.

       Rather, petitioners must obtain a court order. N.C. Gen. Stat. § 132-1.4A(g). That is

       precisely what petitioners have done here:         because they were not entitled to

       disclosure as a matter of right, they petitioned the trial court under subsection (g) in

       hopes of a favorable order. Accordingly, the majority’s contention that the case should

       be remanded due to an “absence of statutorily-required findings” is incorrect, as it
                                 IN RE: THE MCCLATCHY CO., LLC

                                           2022-NCCOA-841

                                      ARROWOOD, J., dissenting



       wrongly applies the requirements for identifying whether a petitioner is a person

       enumerated by subsection (c) to these petitioners.

¶ 63         The majority also suggests that a literal reading of the plain language of N.C.

       Gen. Stat. § 132-1.4A may lead to “absurd results[.]” See State v. Beck, 359 N.C. 611,

       614, 614 S.E.2d 274, 277 (2005) (citation and quotation marks omitted). Rather, it is

       the majority’s unique interpretation of the statute that has led to an absurd result.

       Indeed, the majority’s mischaracterization, and subsequent misapplication, of the

       plain language of N.C. Gen. Stat. § 132-1.4A wholly ignores subsection (g); as a result,

       the majority would have it so that those limited persons entitled to disclosure under

       subsection (c) would also be the only persons entitled to release.

¶ 64         The majority’s interpretation of N.C. Gen. Stat. § 132-1.4A is not only

       unfounded, but it is also unrequested. At no point throughout this entire proceeding

       has respondent-GPD argued that petitioners are excluded, by statute, from

       petitioning for the release of CLEA recordings or that the trial court should have

       made a determination as to whether petitioners constituted persons entitled to

       disclosure under subsection (c). Indeed, it is so obvious from the plain reading of the

       statute that subsection (c) does not apply to petitioners that it should go without

       saying. In other words, the issue was never raised, and was thus unpreserved for

       appeal. N.C.R. App. P. 10(a)(1). Instead, the majority has taken upon itself, sua
                                 IN RE: THE MCCLATCHY CO., LLC

                                           2022-NCCOA-841

                                       ARROWOOD, J., dissenting



       sponte, the task of both arguing and concluding this line of reasoning, something this

       Court is historically prohibited from doing. See id.

¶ 65         Most importantly and poignantly, however, is that the consequence of the

       majority’s reasoning is dangerous: such an interpretation of N.C. Gen. Stat. § 132-

       1.4A would ensure that members of the media would never be allowed to petition the

       superior court for release of CLEA recordings, let alone obtain them via court order.

       I see no support in the statute for such a draconian result.

                                     D.     Abuse of Discretion

¶ 66         The majority contends that the N.C. Gen. Stat. § 132-1.4A “limits the trial

       court’s discretion in analyzing the standards laid out therein and in determining, as

       a result of that analysis, whether to release any, all, or some or [sic] none of the

       petitioned recordings.”   Setting aside the incorrect depiction of the trial court’s

       discretion as “limited,” this statement again, misconstrues the plain language of the

       statute.

¶ 67         N.C. Gen. Stat. § 132-1.4A(g) provides:

                    The request for release must state the date and
                    approximate time of the activity captured in the recording,
                    or otherwise identify the activity with reasonable
                    particularity sufficient to identify the recording to which
                    the action refers. The court may conduct an in-camera
                    review of the recording. In determining whether to order
                    the release of all or a portion of the recording, in addition to
                    any other standards the court deems relevant, the court
                    shall consider the applicability of all of the following
             IN RE: THE MCCLATCHY CO., LLC

                      2022-NCCOA-841

                  ARROWOOD, J., dissenting



standards:

(1) Release is necessary to advance a compelling public
    interest.

(2) The recording contains information that is otherwise
    confidential or exempt from disclosure or release under
    State or federal law.

(3) The person requesting release is seeking to obtain
    evidence to determine legal issues in a current or
    potential court proceeding.

(4) Release would reveal information regarding a person
    that is of a highly sensitive personal nature.

(5) Release may harm the reputation or jeopardize the
    safety of a person.

(6) Release would create a serious threat to the fair,
    impartial, and orderly administration of justice.

(7) Confidentiality is necessary to protect either an active
    or inactive internal or criminal investigation or
    potential internal or criminal investigation.

(8) There is good cause shown to release all portions of a
    recording.

The court shall release only those portions of the recording
that are relevant to the person’s request, and may place
any conditions or restrictions on the release of the
recording that the court, in its discretion, deems
appropriate.
                                 IN RE: THE MCCLATCHY CO., LLC

                                           2022-NCCOA-841

                                      ARROWOOD, J., dissenting



       N.C. Gen. Stat. § 132-1.4A(g) (emphasis added). The statute speaks clearly: it

       requires the trial court to consider eight factors and allows it to consider any

       additional factors of its own making.

¶ 68         The majority takes issue with the fact that the trial court stated in its ruling

       that the fourth and fifth statutory factors “weighed against” releasing the CLEA

       recordings to petitioners, and thus concluded that petitioners are “entitled to release

       only after finding the statutory category that is applicable to the petition.” This

       statement is not only incorrect, but misconstrues both the statute and the trial court’s

       discretion.

¶ 69         First, the trial court does not have limited discretion. Rather, subsection (g) of

       the statute provides mandatory factors for the trial court to consider in its analysis,

       and also allows for the trial court to exercise its discretion in considering additional

       factors of its own making. Second, nowhere within the plain language of subsection

       (g) does the statute state that a finding that one or two factors weigh against the

       release of CLEA recordings is in itself determinative; nor, in fact, does the majority

       opinion explain away its conclusion.

¶ 70         Indeed, here, during the hearing, the trial court walked through each of the

       eight standards laid out by the statute with careful consideration. In so doing, the

       trial court determined whether the specific standard was relevant to the case sub

       judice, and, if so, whether it weighed in favor of or against release of the petitioned
                                  IN RE: THE MCCLATCHY CO., LLC

                                           2022-NCCOA-841

                                       ARROWOOD, J., dissenting



       CLEA recordings. The trial court also “deem[ed] [it] relevant” to consider “other

       standards[,]” see id., as permitted by the statute, by giving “great weight to

       transparency and public accountability with regard to police action” and in

       “consider[ing] a failure to release this information to possibly undermine the public

       interest and confidence in the administration of justice.” Having considered all these

       standards, the trial court ultimately concluded, in its discretion, to authorize the

       release of all the petitioned CLEA recordings. Accordingly, the trial court did not

       abuse its discretion in authorizing the release of all the requested recordings to

       petitioners.

                                 E.     Authority of the Trial Court

¶ 71         The majority agrees with respondent-GPD’s contention that the trial court

       misapprehended the law and applied an incorrect standard when it stated that it had

       no authority to censor the recordings absent a compelling government interest.

       Indeed, the trial court stated in open court, at the close of its eight-standard analysis:

       “[T]his Court does not have the authority to [c]ensor this information absent a

       legitimate or compelling state interest not to do so.” The trial court also stated in the

       June Order: “This Court does not have the authority to censor the photos/recordings

       absent a compelling governmental interest and none was shown.”

¶ 72         N.C. Gen. Stat. § 132-1.4A(g) provides: “The court shall release only those

       portions of the recording that are relevant to the person’s request, and may place any
                                 IN RE: THE MCCLATCHY CO., LLC

                                          2022-NCCOA-841

                                      ARROWOOD, J., dissenting



       conditions or restrictions on the release of the recording that the court, in its

       discretion, deems appropriate.” Id. The majority construes this portion of the statute

       to mean that it could never be possible for all petitioned CLEA recordings to be

       relevant to a petitioner’s request. However, not only does the majority fail to explain

       this interpretation in its opinion, but such an interpretation goes against both the

       plain language of the statute and the plain significance of a trial court’s discretion.

       Indeed, subsection (g) clearly states that the trial court is permitted, and not

       required, to “place any conditions or restriction on the release” that it, “in its

       discretion, deems appropriate.” Id. (emphasis added).

¶ 73         Although the trial court may have made an inartful statement as to the

       controlling law, it is clear from the record that it did not misapply that same law.

       Our Supreme Court encountered a similar circumstance in State ex rel. Utilities

       Comm’n v. Carolina Util. Customers Ass’n, Inc., 336 N.C. 657, 446 S.E.2d 332 (1994)

       There, the Carolina Utility Customers Association (“CUCA”) argued, among other

       things, that the Utilities Commission (the “Commission”) had “misapprehended the

       scope of its discretion under N.C.G.S. § 62-158 in making the decision to grant or deny

       Public Service Company’s petition” to establish a natural gas expansion fund. Id. at

       664, 446 S.E.2d at 337. The Commission had stated in its order, “ ‘[o]nce we have

       found unserved areas that are otherwise infeasible to serve, . . . the General Assembly

       intends for the Commission to exercise limited discretion as to whether a fund should
                                 IN RE: THE MCCLATCHY CO., LLC

                                           2022-NCCOA-841

                                      ARROWOOD, J., dissenting



       be created for that particular natural gas utility.’ ” Id. (alterations in original).

       “CUCA argue[d] that the Commission in fact had wide discretion to determine

       whether to authorize the establishment of an expansion fund . . . and that the

       Commission’s refusal to exercise its full discretion caused its failure to address

       CUCA’s legal and factual position.” Id. at 664-65, 446 S.E.2d at 337. “Furthermore,

       CUCA contend[ed] that the order should be reversed because it constitutes a

       Commission decision based upon a misinterpretation of applicable law.” Id. at 665,

       446 S.E.2d at 337 (citation omitted).

¶ 74         The Supreme Court disagreed, finding that “the record d[id] not indicate that

       the Commission viewed itself as without discretion to grant or deny the petition. The

       Commission in fact stated that it was to exercise ‘limited discretion,’ as opposed to no

       discretion whatsoever.” Id. In fact, the Commission had “held a hearing on the

       matter and received testimony from numerous witnesses who were either in favor of

       or opposed to the creation of the expansion fund.” Id. “After doing so, the Commission

       issued an order that included extensive findings of fact” and “concluded that ‘the

       creation of an expansion fund for the [Public Service] Company is in the public

       interest.’ ” Id. “In order to implement [N.C. Gen. Stat. § 62-158], the Commission

       adopted Commission Rule R6-82,” which set out “limitations . . . in keeping with the

       language of the enabling statute, N.C.G.S. § 62-158.” Id. at 666, 446 S.E.2d at 337-

       38. “The plain language of this rule indicates that the Commission had a proper view
                                  IN RE: THE MCCLATCHY CO., LLC

                                           2022-NCCOA-841

                                       ARROWOOD, J., dissenting



       of its discretion in making a determination of whether to authorize the creation of an

       expansion fund[.]” Id. at 666, 446 S.E.2d at 338. Thus, the Supreme Court concluded

       “that the Commission did not act under a misapprehension of applicable law and that

       it granted the petition and established the expansion fund pursuant to a proper

       interpretation of its authority and discretion to do so.” Id.

¶ 75         In the case sub judice, N.C. Gen. Stat. § 132-1.4A expressly allows for a trial

       court to release all or a portion of any sought recording; setting conditions or

       redacting said recording is permitted, but not mandated. The trial court analyzed

       each statutory standard with careful consideration and, based on its detailed

       analysis, concluded that the only acceptable outcome was to order for the release of

       all of the petitioned CLEA recordings. Furthermore, the very fact that the trial court

       considered additional standards—namely, transparency and public accountability—

       in its analysis, as allowed by statute, indicates that it exercised its discretion

       scrupulously. Thus, the trial court “did not act under a misapprehension of applicable

       law” and filed its order “pursuant to a proper interpretation of its authority and

       discretion to do so.” See id.

¶ 76         In summary, the majority’s contention that the trial court’s release of all

       petitioned CLEA recordings could only have been a result of a misapplication of the

       law is of no moment, as the trial court behaved scrupulously and the controlling

       statute plainly allows for this outcome.
                               IN RE: THE MCCLATCHY CO., LLC

                                        2022-NCCOA-841

                                    ARROWOOD, J., dissenting



                                       III.   Conclusion

¶ 77         For the foregoing reasons, because the majority has misconstrued and

       misinterpreted the unambiguous and plain language of N.C. Gen. Stat. § 132-1.4A

       and has consequently misapplied the statute to this appeal, I dissent from the

       majority opinion and would affirm.